Citation Nr: 0917722	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-10 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1987 to October 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating action of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Phoenix, Arizona.

The Veteran was scheduled for a September 2007 hearing before 
the Board, however, she failed to appear or cancel the 
hearing. 


FINDING OF FACT

The Veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  
38 U.S.C.A §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes her 
multiple contentions, service treatment records, VA 
outpatient treatment records, a VA examination, and service 
personnel records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In this regard, complete notice was provided by letters in 
May 2004, August 2006 and November 2006 and the claim was 
readjudicated in a February 2007 supplemental statement of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007). 

The Board notes that in adjudicating claims for service 
connection for PTSD based on sexual assault, there is an 
enhanced duty to assist.  See VA Adjudication Procedure 
Manual M21-1 (M21-1), Part III; see also 38 C.F.R. § 
3.304(f)(3) (2003); Patton v. West, 12 Vet. App. 272 (1999) 
(holding that certain special M21 manual evidentiary 
procedures apply in PTSD personal assault cases).

Given the Veteran's alleged stressor of an in-service sexual 
assault, the provisions of 38 C.F.R. § 3.304(f)(3), regarding 
claims based on personal assault and the method of developing 
such cases are applicable.  Under 38 C.F.R. § 3.304(f)(3), in 
addition to service records, alternative evidence must be 
sought.  Examples of such evidence include, but are not 
limited to, records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.

VA will not deny such a PTSD claim without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him the opportunity to provide such evidence.  38 
C.F.R. § 3.304(f)(3) (as amended by 64 Fed. Reg. 32,807- 
32,808 (1999)) (effective March 7, 1997) (implementing the 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997)).  

In an April 2009 brief, the Veteran's representative argued 
that VA did not answer the Veteran's question posed on her 
Substantive Appeal received in May 2006 as to whether it was 
necessary for her to submit lay statements in support of her 
claim.  The Board notes, however, that the RO subsequently 
provided the Veteran letters dated in August 2006 and 
November 2006, which requested a detailed description of the 
Veteran's stressor, and informed her that evidence other than 
service records may corroborate claims for PTSD based on an 
in-service personal assault pursuant to 38 C.F.R. § 
3.304(f)(3).  The November 2006 letter specifically referred 
to her previous correspondence in which she said she could 
submit lay statements.  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records and VA outpatient 
treatment records, afforded the Veteran a VA examination, 
obtained the Veteran's service personnel records, and 
assisted the Veteran in obtaining evidence.  Based on the 
foregoing, all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file, and the Veteran has not contended 
otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Discussion

The Veteran contends that she was sexually assaulted while in 
service and seeks service connection for PTSD associated with 
the claimed in-service sexual assault.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  However, continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

As an initial matter, it must be shown that the Veteran has a 
current diagnosis of PTSD made in accordance with DSM-IV, as 
service connection cannot be established without a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Veteran's July 1987 physical induction examination does 
not contain any complaints, treatment, or a diagnosis of 
PTSD, or any other psychiatric disorder.
In this case, the Veteran's service treatment records (STRs) 
do not show and findings of complaints, treatment, or 
diagnoses of PTSD.  In July 1988, the Veteran underwent the 
Minnesota Multiphasic Personality Inventory (MMPI) to check 
for somatization because she was complaining of a "lot of 
pain."  The examiner found the Veteran's clinical profile to 
be essentially within normal limits.  As a result of the 
assessment, the examiner concluded that there was no 
diagnosis.  The Veteran's October 1991 separation physical 
examination does not contain any complaints, treatment, or a 
diagnosis of PTSD, or any other psychiatric disorder.    

Subsequent to separation from service, the Veteran's VA 
outpatient individual psychotherapy treatment records dated 
in October 2005, show a diagnosis for PTSD.  At the time, the 
Veteran reported being sexually assaulted while in service, 
and as a result, she has intrusive thoughts, nightmares, 
experiences a lack of concentration, avoidance, and increased 
anxiety.  The Veteran admits to the use of self-medication 
and increased sexual involvement through prostitution and 
modeling, in order to feel some element of control.  The 
Veteran denied previous psychological help and stated that 
she has only recently been prescribed psychiatric medication.  

In December 2006, the Veteran underwent a VA examination to 
determine whether or not she has a current diagnosis of PTSD 
in accordance with 38 C.F.R. § 4.125(a).  At the time, the 
Veteran reported that she experienced a variety of "sexually 
uncomfortable" incidents, which occurred during her time in 
service.  Accordingly, the Veteran described these incidents 
to the examiner in detail, specifying, that she worked in the 
motor pool, which required her to arrive for work earlier 
than her unit.  She indicated that a Staff Sergeant of the 
546th Transportation Company, with whom she was alone, pulled 
her hand to his genital area.  The Veteran reported another 
instance in which she was required to undress and go into a 
river, in the presence of other members of her company; she 
indicated that she was unsure as to whether she was forced to 
do so.  The Veteran noted another incident, when a man jumped 
on top of her during a party in her room.  She reported the 
incident to her company commander, who was furious at her for 
doing so.  The Veteran indicated that another superior 
officer stated that he wished he could help her, however, 
given the current circumstances he would be unable to do so.  
The Veteran was subsequently transferred to another company, 
and reportedly had a difficult time with her supervisors.  
She indicated that a supervisor made suggestive comments to 
her throughout the course of her physical training.  The 
Veteran denied drug use during service, however admitted to 
sporadic heavy drinking, both during and following her time 
in service.  

Regarding the previously described incidents, the Veteran 
indicated that she experienced frequent anxiety and 
depression following separation from service, stating, "I 
just wasn't the same."  The Veteran reported that she became 
"less outgoing" following her time in service, as prior to 
service, she was very involved in school.  Subsequent to 
service, the Veteran indicated that she became unsure of 
herself.  She indicated that she was prescribed 
antidepressant medication by a physician, however, she 
refused to take the medication, as she was actively using 
street drugs at the time; specifically, the Veteran stated 
that she used speed for 11 years following service.  
Subsequent to service, the Veteran reported that she got 
married, however, remained generally fearful.  She also noted 
routinely getting drunk and fighting with her sister.  
Following one such altercation, she was arrested for assault 
and spent two months in jail.  As a result, the Veteran's 
daughters were placed in foster care.           

At the present time, the Veteran stated that she has been 
living in a Christian home for the past year, and has become 
clean and sober.  She indicated that she no longer has 
problems with self-assurance, depression, anxiety, or other 
emotions regarding the above incidents, which occurred during 
service.  The Veteran stated that she was seeing a social 
worker at a VA outpatient facility, in an effort to help her 
effectively cope with the emotions tied to the above 
incidents.  However, since she moved and is without a 
vehicle, she has been unable to attend regular sessions.  

The examiner concluded that no psychiatric symptoms appeared 
within the past year and there were no periods of remission, 
given that there were no reported symptoms.  The examiner 
noted that the Veteran stated that she is no longer having 
emotional problems regarding the described incidents.  The 
examiner also noted that the Veteran recently obtained 
employment as a YMCA housekeeper and is working 36 hours per 
week, indicating that her abilities do not appear to be 
negatively impacted, as she has not lost any time since she 
began the position.  The examiner indicated that the 
Veteran's social relationships appear to be improving.  He 
noted that alcohol and substance abuse are not currently 
problems for the Veteran, as she has been clean and sober for 
the past year, as well as, without any legal problems.  There 
was no apparent impairment of thought process or 
communication.  The Veteran appears to maintain the ability 
to competently attend to activities of daily living, 
including, attending to personal hygiene, dressing, feeding, 
and managing money.  No other mental disabilities were found.

The examiner opined that the Veteran does not appear to meet 
the criteria for a diagnosis of PTSD at this point in time.  
While she did note previously having some difficulty with 
emotions due to her reported sexual abuse, there were no 
records of these incidents within her claims folder.  The 
examiner further opined that, at this point in time, the 
Veteran appears to have effectively worked through the 
emotions related to such events.  The examiner noted "no 
diagnosis" on Axis I and Axis II.

The Board acknowledges the October 2005 VA outpatient 
treatment record, which provides a diagnosis of PTSD, 
however, finds the December 2006 VA examination to be more 
probative.  The VA examiner was informed of sufficient facts 
and data, i.e., the Veteran's relevant history, and cited 
these facts in reaching this conclusion.  Both the outpatient 
treatment records and VA examiner detailed the Veteran's 
reported history of sexual assault in service; however, the 
VA examiner concluded that the Veteran did not meet the 
diagnostic criteria.  In addition, the VA examination was 
conducted after the outpatient treatment.  The Board further 
notes that the VA examination was conducted by a 
psychologist, whereas the outpatient treatment was provided 
by a social worker.  In evaluating the probative value of 
medical statements, the Board must looks at factors such as 
the individual knowledge and skill in analyzing the medical 
data.  Black v. Brown, 10 Vet. App. 297, 284 (1997).  The 
Board finds the opinion of the VA examiner is entitled to at 
more probative weight.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  

Thus, without a current diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a), VA need not determine whether the 
evidence of record shows a causal nexus between alleged 
current PTSD symptomatology and a claimed in-service 
stressor, since the Veteran's claim may only be granted if 
she has a current diagnosis.  Absent proof of the existence 
of the disability being claimed, there can be no valid 
claim.  Brammer, 3 Vet. App. at 225. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for PTSD. Consequently, the benefit-of-the-doubt- rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


